Citation Nr: 1429978	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  12-32 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial compensable rating for healed comminuted fracture of the 5th right metacarpal residual right hand strain and scars.

2.  Entitlement to an initial rating greater than 30 percent for posttraumatic stress disorder prior to February 24, 2014.

3.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder beginning February 24, 2014.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The Veteran served in the Army National Guard from September 2001 to May 2007 with various periods of active duty, active duty for training (ACDUTRA), and inactive duty for training (INACDUTRA), to include confirmed active duty from December 2003 to March 2005.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2013).


REMAND

The Veteran claims his disabilities are worse than currently rated.  The Veteran testified before the Board in June 2014, and submitted statements indicating that his right hand disability and his posttraumatic stress disorder (PTSD) affect his ability to maintain employment.  The Veteran stated that he could not work in any occupation requiring gripping or using his hands.  He further indicated having ten to fifteen jobs over the last three years because of his PTSD symptoms.  At his hearing before the Board he did indicated that he was currently employed on a part-time basis.  

It is unclear whether the Veteran is claiming a total disability rating based on individual unemployability (TDIU) as part of his current increased rating claims on appeal.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (holding that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service-connected, as part of a claim for increased compensation).  The RO should take this opportunity to clarify whether TDIU is being raised.

During his hearing, moreover, the Veteran also testified as to receiving treatment as recent as April 2014 for his service-connected PTSD.  He further noted completing anger management courses twice through the City of Petersburg.  These records are not currently in the evidence of record.  The RO must make efforts to obtain these records, as well as VA outpatient treatment records from February 2014 to the present and VA emergency room records at the VA Medical Center in Richmond.

With regard to the right hand disability, the Board finds there is an ambiguity in the record that requires further examination and medical opinion to resolve.  Within the October 2010 VA examination, the examiner noted that the Veteran's right fifth metacarpal was surgically treated in service in 2004 with three pins "transfixing the right 5th metacarpal bone to the right 4th metacarpal bone."  The radiologist report done in conjunction with this examination recommended further clinical correlation and evaluation with regard to the sclerotic density overlying the base of the fourth proximal phalanx "of uncertain etiology."  "It is uncertain whether this density is in the bone or in the soft tissues."  In October 2013, VA outpatient treatment records reflect the Veteran went to the emergency room for fourth finger pain in the right hand, diagnosed as a strain.  It was indicated the Veteran injured his "ring" finger two weeks prior.  The February 2014 VA examiner did not address the fourth finger at all within the examination report.

The medical evidence is ambiguous as to scope and severity of the "residuals" of the Veteran's in-service fifth metacarpal fracture and surgery.  For one, it is unclear whether the Veteran's in-service injury and surgery involved the fourth finger.  From the 2010 VA examination radiology report, it appears the in-service surgical procedure of the fifth finger also included the fourth finger.  It is further unclear whether the residuals of the surgery include bone abnormalities or soft tissue abnormalities only.  To that end, the radiologist in 2010 indicated further studies needed to ascertain all the residuals of the Veteran's right hand disability.  It does not appear those studies were done.  For these reasons, the Board finds the VA examinations of record inadequate with respect to the right hand issue and further examination is necessary.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran to clarify whether he is claiming entitlement to a total disability rating based on individual unemployment due to his service-connected PTSD and residuals of a healed fifth metacarpal fracture of the right hand.  

2.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims, to include any VA or non-VA facilities at which he received treatment for the disorders at issue since February 2014.  The Veteran must be specifically asked to provide records and/or a release form for the RO to obtain treatment records associated with his anger management classes through the City of Petersburg.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  If requesting records are not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  Regardless of his response, the RO must obtain all VA records, to include emergency room records from the VA Medical Center in Richmond, Virginia and VA outpatient treatment records from February 2014 to the present.  All attempts to obtain this evidence must be documented in the claims file by the RO and any VA facilities identified must provide a negative response if no records are available.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

3.  The Veteran must be afforded an examination to determine the current severity of his service-connected residuals of a healed fifth metacarpal fracture of the right hand.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  All indicated testing must be conducted, to include clinical correlation testing for sclerotic density overlying the base of the fourth proximal phalanx as recommended by the October 2010 VA examiner.  The examiner is also directed to resolve whether the Veteran's in-service right hand injury and surgery to the fifth metacarpal involved the fourth metacarpal as suggested by the October 2010 radiologist report noting three pins transfixing the right fifth metacarpal bone to the right fourth metacarpal bone.  The examiner's attention is also directed to the fact that the Veteran was seen in the emergency room in October 2013 for right fourth finger strain.  At that time, the Veteran reported a fourth finger injury two weeks prior.  The examiner is to specifically answer whether the Veteran has a disability of the fourth right finger and whether that diagnosis is related to the in-service surgery to the fifth finger or in-service injury to the right hand.  The examiner is to clarify any and all residuals found from the in-service right hand injury and surgery, and the severity of each residual found.  The examiner must conduct full range of motion studies on the service connected residuals of the right hand injury found, noting whether ankylosis or loss of use is found and, if so, whether ankylosis is favorable or unfavorable.  If there is clinical evidence of pain on motion, the examiner must indicate the specific degree of motion at which such pain begins.  The same range of motion studies must then be repeated after at least three repetitions.  Then, after reviewing the Veteran's complaints and medical history, the examiner must render an opinion as to the extent to which the Veteran experiences functional impairments, such as weakness, excess fatigability, lack of coordination, or pain due to repeated use or flare-ups, etc.  Objective evidence of loss of functional use can include the presence or absence of muscle atrophy and/or the presence or absence of changes in the skin indicative of disuse due to the service-connected right hand disability.  The examiner must also address any occupational impairment caused by the Veteran's service-connected disability.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report must be typed.

4.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  The VA examination report obtained must be reviewed by the RO to ensure that it is in complete compliance with the directives of this Remand.  If the report is deficient in any manner, the RO must implement corrective procedures. 

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated, to include the issue of a total disability rating based on individual unemployability, if indicated by the record.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.
No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

